Citation Nr: 1108152	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected bilateral ankle disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claim was initially denied in a November 2008 Board decision.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in October 2010, the Court vacated the Board's decision and remanded the case for readjudication in accordance with the memorandum decision.  The Court found that the Board's reasons or bases for its decision were inadequate, since they failed to explain why two positive nexus opinions were discounted and rejected.

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, since the benefit sought is being granted, a remand for consideration of the new evidence by the RO is not necessary.  


FINDING OF FACT

The Veteran has left L3-4 disc herniation impinging the left L3 nerve root that is caused by his service-connected bilateral ankle disability.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran has left L3-4 disc herniation impinging the left L3 nerve root that is secondary to his service-connected bilateral ankle disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of service connection for a low back disorder, no further discussion of these VCAA requirements is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

As for the Veteran's contention that the claimed disability is secondary to service-connected ankle disability, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  

The Veteran's STRs show no record of any back injury.  The Veteran contends that his back disability was caused by his service-connected ankle disability.  He contends that he is unable to flex his ankles, and that his inability to flex his ankles resulted in years of improper bending and an altered gait, which caused his low back disability.  The Veteran also contends that he carried 75 pound ammunition packs for 10-12 hours a day while in Vietnam.  

At a VA examination for his ankles in September 2003, the Veteran reported that his injuries did not interfere with work or activities at home.  He reported walking with a slight limp on the right side.  According to post-service medical records, the Veteran was seen by S.J., M.D. in April 2006 after he began having pain in his left thigh.  X-rays of the lumbar spine were largely unremarkable.  He reported that he did not have any history of back problems or joint problems in the past.  

Treatment records from A.J., D.C., a chiropractor, dated from April to May 2006 show that the Veteran was treated for a low back disorder, but do not provide any information as to the etiology of the low back disorder, including whether there was any nexus between the back pain and the service-connected bilateral ankle disability.  

A medical record from M.F., M.D, dated in May 2006, shows that the Veteran had left lumbar radicular pain.  The Veteran reported that he had been experiencing his symptoms for the last three to four weeks.  There was no history of any trauma or any inciting event that the Veteran could recall that started his pain.  He denied any similar symptoms in the past.  He denied any significant lower back pain per se.  He reported that it was not a workers' compensation case, and that he had been remaining off work since the pain started.  Dr. M.F. reviewed a May 2006 MRI that showed foraminal disc herniation on the left at L3-4 that caused L3 nerve root compression.  The record does not contain an opinion as to the etiology of the Veteran's disc herniation; no nexus between the Veteran's disc herniation and his service-connected bilateral ankle disability was provided.  

A second medical record from Dr. M.F. also dated in May 2006 indicates that the Veteran reported that he had stiffness of both ankles from a Vietnam injury, and that he could not lift using his legs because of that injury, which increased the strain on his back.  The Veteran reported that that had been going on for over 30 years.  Dr. M.F. opined that the Veteran's inability to lift using his legs might have had something to do with the worsening of his back condition, however, no rationale for that opinion was provided.  

A VA urgent care summary record dated in May 2006 reveals that the Veteran was seen for some pain in the left thigh area that reportedly began with pain in the lower back about two weeks earlier.  The Veteran reported that the pain started when he had been carrying something heavy.  No opinion was given as to the etiology of the pain, and no nexus opinion between the Veteran's pain and his service-connected bilateral ankle disability was provided.  A second May 2006 VA urgent care record shows that the Veteran reported that the pain began about three weeks prior when, while working in the concrete industry, he was lifting a 120 pound object with a co-worker when he felt a sudden twinge of pain in his left hip and back.  He reported that he had had persistent pain in the back since that time, and that he never had back pain before.  The diagnosis was acute low back strain; no opinion as to the etiology of the low back strain was provided.

A VA medical record also dated in May 2006 reveals that the Veteran reported that the onset of pain occurred relatively abruptly in April 2006, while he was at work as a custodian.  The Veteran reported that he initially felt a "flinch" in his left hip, with soreness in the back and hip the following day, and by the next day, symptoms so severe that he had the sensation of fire down his left leg.  Following an examination, the Veteran was diagnosed with L3-4 disc herniation with associated L3 radiculopathy, improved.  No opinion as to the etiology of the diagnosis was given, including whether there was a nexus between the disorder and the Veteran's service-connected bilateral ankle disability.  

At a VA examination for his ankles in May 2006, the Veteran's bilateral ankle disability had the reported effects of creating problems with lifting and carrying, and with difficulty reaching.  No instability of the ankles was shown.

A letter from Dr. A.J. dated in July 2006 indicates that he saw the Veteran in April 2006 for severe pain in his lower back that radiated down to his left leg.  The Veteran reported that the pain began gradually a few days before the visit, and progressively worsened.  The Veteran reported that he had had episodes of lower back pain for many years.  X-rays revealed misalignments in the Veteran's pelvis and lower lumbar spine.  The letter indicates that the Veteran had lost most of the range of motion in his ankles, which caused him to alter his gait.  Dr. A.J. opined that it was more likely than not, that the injury to the Veteran's ankles caused, or was a significant contributing cause, to his present lower back instability and disc syndrome.  His rationale was that biomechanical changes in the feet, ankles, and hips have a direct affect on the lower spine and pelvis causing biomechanical changes in those areas.  He indicated that he gave his opinion with a reasonable degree of medical certainty.  

The Veteran was afforded a VA examination in September 2006.  He reported that he was claiming his current condition as secondary to his service-connected ankle injuries (arthritis of the left ankle and scar on the right ankle).  The Veteran reported that many years ago, when demonstrating how he lifted with his back at a job interview, he was told that he was at risk for injuring his back due to the poor technique.  He reported that he always lifted with his back because his ankles did not bend so well.  The Veteran reported that he just bended over at the waist, with no squat involved, and lifted almost solely with his back and not his legs.  He reported that he did that for years ever since the injuries to his legs in Vietnam.  

The Veteran reported that he had not had chronic back pain and denied any prior injuries.  The Veteran reported that in April 2006, he was carrying 25-30 pounds in his hands while walking on an uneven surface when his right leg buckled on him.  He reported that the incident did not occur at work and that there was no workers' compensation claim.  He reported that shortly thereafter, he developed low back discomfort with rapid escalation of discomfort down the right leg to the knee area.  He reported that he had x-rays done and no fractures were identified, but that an MRI identified two disc herniations. 

The Veteran reported that he worked as a heavy maintenance worker on vehicles.  He reported that he was off work for three months because of his back injury.  He reported that his employer continued to pay him, and that he was back at work with light duty.  The examiner observed that he specifically queried the Veteran regarding the May 2006 record that outlined an injury in April 2006.  The Veteran reported that he had no idea where the doctor got that information, and that that was not what he told him.  

The examiner reported that a review of the Veteran's records included the May 2006 record from Dr. M.F. where he opined that the Veteran's inability to lift using his legs might have had something to do with the worsening of his back condition, and the July 2006 letter from Dr. A.J. that the Veteran's ankles caused, or were a significant contributing cause, to the Veteran's low back disability.  

Following examination, the Veteran was diagnosed with L3-4 disc herniation impinging the left L3 nerve root.  The examiner opined that the Veteran's disability was not caused by or a result of the service-connected right and/or left ankle conditions.  The examiner noted that there was no instability of the Veteran's ankles indentified in the May 2006 VA examination of the ankles that would have caused the back problem.  The examiner opined that having arthritis in an ankle does not cause a disc herniation to occur.  In regards to aggravation, the examiner opined that he was unable to determine if any aggravation had occurred, and that to do so would be resorting to mere speculation.

The examiner noted that the history of the record was inconsistent.  He noted that the original May 2006 medical report of the disability was very detailed with excellent specifics identifying the onset of symptoms, the mechanism of injury, and the treatment given to date.  The examiner noted that he did not have the full record from the Veteran's private physicians to clarify further.  He noted that it was also inconsistent that a small employer would continue to pay someone for a non-work related injury, and allow them to return to work in a light duty capacity when they normally do heavy labor work.  That was opined to be highly unusual as any further injury would then place that employer at risk for assuming the entire case under workers' compensation.  The examiner concluded that without additional records, the question of aggravation was unable to be determined to a reasonable degree of medical certainty.  

The Veteran was afforded a second VA examination in May 2007.  The Veteran reported that the limitation of motion of both ankles had forced him to lift with his back rather than with his legs, and contributed to his disc herniation in April 2006.  The examiner noted that a May 2006 VA examination of the ankles showed limitation of motion in both ankles.  The examiner also noted the May 2006 VA urgent care treatment note that indicated the Veteran had a work related back injury, and that he never had back pain before.

The Veteran's wife accompanied him to the examination and provided additional information.  The Veteran reported that he saw Dr. A.J. for back problems in the 1990s, and his wife reported that the records had been destroyed.  The Veteran reported that he had had some sore backs, but no significant problems until April 2006.  He reported that there was no particular incident that caused the back pain, and that he was doing "everyday activities" at home and at work with gradually increasing pain over several days, until one evening at home when he was lying on the couch, when there was a sudden severe increase in pain.  He could not recall the exact date that happened.  The Veteran and his wife recalled the incident as sudden, and without apparent cause.  The Veteran contended that his back "wore out" over the years due to an inability to bend at the ankles.  He also reported that his condition was not work-related, and that he did not receive disability payments for his back condition, which his wife confirmed.  He also noted that he was required to carry heavy loads of ammunition while in service, and that might have affected his back.

The Veteran was diagnosed with left L3-4 disc herniation impinging the left L3 nerve root.  The examiner opined that the Veteran's current low back disability was less likely than not caused by or permanently aggravated by residuals of the service-connected lower extremity disabilities.  He also opined that the residuals of the bilateral ankle disabilities were less likely as not the cause for improper lifting which caused or materially contributed to the severe episode in April 2006.

The examiner provided the rationale for both opinions.  He noted that the information reported by the Veteran and his wife was considered to be truthful and indicated that there was no specific lifting incident, and no work related incident, in April 2006 when the pain suddenly and severely increased.  The examiner noted that there was MRI and clinical evidence for lumbar disc herniation with nerve root impingement.  The resulting incapacitating back pain was reported to respond remarkably well to cortisone injection, which suggested that the acute pain increase likely was largely due to inflammation, and not mechanical pressure on a nerve root.  He explained that functional limitations resulting from decreased (zero) dorsiflexion at the ankles did prevent using the legs for lifting, putting most of the lifting stress on the lumbar spine.  Therefore, there was compromise of the normal mechanics of lifting.  However, there was no evidence to suggest that such additional stresses caused, or aggravated, the natural degeneration process in the spinal discs, which then resulted in herniation.  There was some evidence of a chronic back condition that dated to the 1990s, which supported the opinion that the disc herniation had followed a slowly progressive course of natural progression, which was not necessarily aggravated by the ankle conditions.

A letter from Dr. A.J. dated in October 2007 shows that he examined the Veteran in September 2007.  Dr. A.J. reported that as a chiropractor, he looked at the biomechanics of the body as a whole.  He opined that altered biomechanics in the hips, knees, ankles, and feet can have a direct affect on the pelvis and spine.  Therefore, he opined that it was quite possible that the alteration in the Veteran's gait over a period of many years could have been a significant contributing factor in his lumbar disc syndrome.  He further opined that another finding that could have been a contributing factor was the inversion and pronation in the Veteran's ankles and feet.  His rationale was that when the foot is pronated, it caused the tibia and femur to rotate medially, which dropped the pelvis lower on the side of pronation.  The spine will then lean toward the low side and the vertebral bodies will also rotate to the same side.  He opined that those biomechanical changes will place abnormal stresses on the spine and over a period of time could cause a failed lumbar disc.  It was his opinion that the Veteran's injury to his ankles could have been the cause or a significant contributing cause to his present lumbar disc syndrome.

A letter from the Veteran's physical therapist dated in October 2007 shows that the Veteran reported that because of not being able to bend his ankles well since his injury in service, he was unable to lift properly due to not being able to squat.  He also reported that he had to alter his gait pattern since his injury by externally rotating his right lower extremity to compensate for his lack of ankle dorsiflexion.  The Veteran reported that he was employed as a mechanic/maintenance worker for a concrete company, which involved frequent heavy lifting, and pushing and pulling while working on equipment.  He reported that he had to bend over at his waist because he was unable to squat or get down to lift properly because of the lack of motion at his ankles.  

The letter indicates that the Veteran's lifting techniques were observed; the physical therapist provided a detailed report of the Veteran's lifting techniques.  She opined that considering the Veteran's severe limitation of ankle movement in all directions, and most specifically ankle dorsiflexion, it was apparent that he had been forced to move differently in order to compensate for that, which led to an impaired gait cycle, and impaired ability to bend and lift properly for his work duties.  As a result, he developed a strategy of bending over at the waist with hips and knees mostly extended in order to pick up an object off the floor.  With that increased distance between spine and object being lifted, it lengthened the lever arm of the spine, and therefore caused a significant increase in force upon the lumbar spine where the bending is occurring up to approximately ten times the weight of the object being lifted.  She opined that that was more likely than not to lead to significant aggravation, overuse, and degeneration of the lumbar spine over time with repeated use of that position.  She concluded that it was indeed very likely that the lumbar disc condition that the Veteran was dealing with had been brought on or aggravated by his limited ankle dorsiflexion of the bilateral ankles.  

Here, based on a review of the evidence, the Board finds that service connection for left L3-4 disc herniation impinging the left L3 nerve root as secondary to the Veteran's service-connected bilateral ankle disability is warranted.  The evidence clearly shows that the Veteran has been diagnosed with left L3-4 disc herniation impinging the left L3 nerve root.  As regards a nexus between the Veteran's current low back disorder and his service-connected bilateral ankle disability, the Board finds that the evidence is in equipoise.  Here, there are two private nexus opinions, from Dr. A.J. and the Veteran's physical therapist, based on well-reasoned and thorough rationales showing how the Veteran's left L3-4 disc herniation impinging the left L3 nerve root is due to his service-connected bilateral ankle disability.  There are also two negative nexus opinions from the VA examiners also based on well-reasoned and thorough rationales.  

After reviewing all of the medical opinions, the Board finds that the positive nexus opinions have the same evidentiary weight as the negative nexus opinions since they are all based on the same factual evidence.  In other words, the positive opinions were based on examinations of the Veteran and the Veteran's reported history regarding how his bilateral ankle disability affected his ability to lift; the negative nexus opinions were also premised on examinations of the Veteran and the Veteran's reported history.  Moreover, as noted above, the May 2007 examiner also agreed that the Veteran's functional limitations resulting from decreased (zero) dorsiflexion at the ankles prevented using the legs for lifting, putting most of the lifting stress on the lumbar spine and that there was compromise of the normal mechanics of lifting.  The Board therefore finds that there is support for the conclusion that the Veteran's service-connected bilateral ankle disability impaired his ability to lift and thus increased stress on his spine, which the positive nexus opinions took into account.  Therefore, the positive opinions are equal in probative value to the negative opinions.  Thus, the Board finds that the medical nexus evidence is in relative equipoise.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Thus, with the medical nexus evidence being in relative equipoise, and affording the Veteran the benefit-of-the-doubt, the Board finds that there is support for the conclusion that the Veteran's left L3-4 disc herniation impinging the left L3 nerve root is due to his service-connected bilateral ankle disability.  Consequently, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is at least as likely as not that the Veteran's left L3-4 disc herniation impinging the left L3 nerve root is attributable to his service-connected bilateral ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert at 53-54.










(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left L3-4 disc herniation impinging the left L3 nerve root as secondary to service-connected bilateral ankle disability is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


